Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. The applicant’s traversal of the rejection of Claims 1-2, 5, and 8-11 under 35 U.S.C. 103 as obvious over the combined teachings of Bordin (US 9726383 B1) and Vignola (US 20100048752 A1) is found to be unpersuasive because, contrary to the applicant’s assertions, the combined teachings of Bordin and Vignola teach all of the features of the claimed invention. Notably, Bordin teaches that the disclosed support for radiant covering and floor heating elements comprises a thermoplastic material (see Column 2, lines 55-60). 
Additionally, Vignola discloses a “carpet tape” as an exemplary embodiment of a thermoplastic polymer, which is explicitly claimed by Vignola (see Vignola et al Claim 1). Furthermore, Vignola does not discuss an underlayment “only used in sound insulation applications”, and explicitly discloses that the polymer composition may be used in floor underlayments (Vignola Paragraph 0130). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references of Bordin and Vignola, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation for combining Bordin and Vignola is present in the knowledge generally available to one of ordinary skill in the art. In particular, the use of graphite as taught by Vignola as a thermally conductive 
The applicant’s traversal of the rejection of Claim 12 under 35 U.S.C. 103 as obvious over the combined teachings of Bordin and Vignola in further view of Fiedrich (US 5957378 A) is found to be not persuasive because the traversal of the rejection of Claims 1-2, 5, and 8-11 is found to be improper. 
In response to applicant's argument that Karavakis et al is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetikerboth Bordin and Karavakis are heat spreaders with the intention of evenly spreading heat throughout the heat transfer system. As discussed in the previous office action mailed 05/26/2021, Karavakis discloses a thermoplastic mixture for use as a heat spreader in order to boost system thermal conductivity. The scope of the prior art (see Asmussen et al) has established the use of heat spreaders made from thermoplastic mixtures in subflooring heating systems is well established as a means of improving thermal conductivity. Since the technical problem addressed by Karavakis is concurrent in scope to the problem with which the claimed invention is concerned, the examiner holds that Karavakis et al is relevant and analogous prior art and therefore pertinent for the rejection of the claimed invention. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references of Bordin and Karavakis et al, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation for. Of note, Backman Jr. (US 8020783 B2) teaches the use of ceramics as thermally conductive inorganic fillers (Column 5, lines 57-58, “ceramics or other efficient heat diffusion material . . .”). As a result, the thermal properties of graphite are well understood by one of ordinary skill in the art, and sufficient motivation exists within the generally available knowledge to modify the support structure taught by Bordin in view of the teachings of Karavakis et al.
Status of the Claims 
In the response dated 12/28/2021, the status of the claims are as follows:

Claim 1 has been amended; Claims 6-7 have been cancelled; Claims 1-5 and 8-12 are pending.
	
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase "parallel to base surface plane of. . ." should instead read “parallel to a base surface plane of. . .”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bordin (US 9726383 B1) in view of Vignola et al (US 20100048752 A1).
Regarding Claim 1, Bordin teaches a device for supporting and fastening heating pipes (Figure 1, 10) of a heating system placed in subfloors, walls or ceilings of a building (Column 1, lines 19, “of radiant covering and floors”), said device comprising:
a laminar body (Figure 1, base 11) having a first face (Figure 2, top surface of base 11) and an opposite second face (Figure 2, opposite surface of 11 facing insulation layer 50), 
a plurality of reliefs or bosses (Figure 1, support formations 12, 13, 14, 15) spaced apart equally from one another on the first face of the laminar body (Figure 1, even spacing of bosses 12, 13, 14, 15, see also “ordered array” disclosed in Column 2, line 50), protruding from the first face of the laminar body (Column 2, lines 47-48, see also protrusion of bosses from the surface of 11 in Figure 1) and configured to fasten said heating pipes on the first face (Column 2, lines 51-52),
Bordin also teaches wherein each relief or boss has a section (Figures 1-2, outer section of boss 12 defined by perimeter walls 12a), with a plane parallel to base surface plane of the laminar body (see labelled plane parallel to plane of base surface plane of base 11 in Figure 2 on the following page), which is square in shape with rounded corners (Figure 1, rounded square shape of bosses 12, 13, 14, 15).

    PNG
    media_image1.png
    175
    573
    media_image1.png
    Greyscale

Bordin also teaches wherein both the laminar body and the reliefs or bosses of the device are made of at least one thermoplastic polymer (Bordin Column 2, lines 55-57), but does not teach a mixture comprising thermally conductive inorganic fillers, wherein a concentration of the thermally conductive inorganic fillers in the mixture is selected from the group consisting of: 30% by weight of the total mixture, and 50% by weight of the total mixture.
However, Vignola et al teaches a polymer composition for use in a flooring underlayment (Figures 2 and 5, see also Paragraph 0130) comprising thermally conductive inorganic fillers (Paragraph 0099, graphite), wherein a concentration of the thermally conductive inorganic fillers in the mixture is selected from the group consisting of: 30% by weight of the total mixture, and 50% by weight of the total mixture (Paragraph 0099, “30 to 50 percent by weight (e.g., 40 percent by weight)”).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the subflooring system of Bordin et al to utilize the polymer composition taught by Vignola et al with the weight percentages of inorganic fillers disclosed to improve the thermal conductivity of the subflooring system, thereby reducing the presence of thermal concentrations in the subflooring. One of ordinary skill in the art would also be motivated to utilize the polymer composition taught by Vignola to enhance the structural reinforcement of the subflooring system, improving system durability and resilience to the stresses commonly experienced by flooring systems.
Regarding Claim 2, Bordin in view of Vignola et al teaches wherein said thermally conductive inorganic fillers comprise graphite (Vignola et al Paragraph 0099).
Regarding Claim 5, Bordin in view of Vignola et al teaches wherein said at least one thermoplastic polymer is polypropylene (Bordin Column 2, lines 55-57).
Regarding Claim 8, Bordin in view of Vignola et al teaches wherein said thermally conductive inorganic fillers comprise one or more conductive materials selected from the group consisting of metal powders (Vignola et al Paragraph 0099).
Regarding Claim 9, Bordin in view of Vignola et al teaches an insulation panel for the installation of floor or wall heating systems (Bordin Figure 2, 50), comprising: a layer in a thermally insulating material (Bordin Column 4, lines 28-30) including a first surface (Bordin Figure 2A, surface of 50 mating with base 11) and an opposite second surface (Bordin Figure 2A, surface opposite 11); a device for supporting and fastening heating pipes to the panel (Bordin Figure 1, 10), fastened to one of said first and second surfaces of the insulating layer (Bordin Column 4, lines 23-25).
Regarding Claim 10, Bordin in view of Vignola et al teaches a heating system placed in subfloors, walls or ceilings of a building (Bordin Column 1, lines 32-33) comprising: a device for supporting and fastening heating pipes (Bordin Column 1, lines 39-40); one or more heating pipes reversibly fastened to said device (Bordin Column 1, lines 21-22).
As noted in the prior office action, the recitation “reversibly fastened” in Claim 10 does not constitute a limitation in any patentable sense, s ince it has been held that the recitation that an element is ‘capable of’ performing a function is not a positive limitation but only requires the ability to so perform. In re Hutchinson, 69 USPQ 138. As indicated in Bordin Figures 1-2, the piping is capable of being removed by bending the flexible thermoplastic base of Bordin and allowing the heating piping to be removed from the interspaces subsequently.
Regarding Claim 11, Bordin in view of Vignola et al teaches wherein said system is an electric heating system and said one or more heating pipes are electric heating wires (Bordin Column 1, lines 22).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bordin in view of Vignola et al and in further view of Fiedrich (US 5957378 A).
Regarding Claim 12, Bordin in view of Vignola et al does not explicitly teach wherein said system is a heating system of hydronic type and said one or more heating pipes are coil piping in which heated water flows.
However, Fiedrich teaches a heating system wherein said system is a heating system of hydronic type (Column 1, lines 8-9) and said one or more heating pipes are coil piping in which heated water flows (Column 2, lines 60-63).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the heating system of Bordin and Vignola et al to utilize heating water piping in view of the teachings of Fiedrich to permit the use of domestic hot water as a heat source.
Claim 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bordin in view of Karavakis et al (US 20080290503 A1).
Regarding Claim 1, Bordin teaches a device for supporting and fastening heating pipes (Figure 1, 10) of a heating system placed in subfloors, walls or ceilings of a building (), said device comprising:
a laminar body (Figure 1, 11) having a first face (Figure 2, top surface of 11) and an opposite second face (Figure 2, opposite surface of 11 facing insulation layer 50), 
a plurality of reliefs or bosses (Figure 1, support formations 12, 13, 14, 15) spaced apart equally from one another on the first face of the laminar body (Figure 1, even spacing of bosses 12, 13, 14, 15, see also “ordered array” disclosed in Column 2, line 50), protruding from the first face of the laminar body (Column 2, lines 47-48, see also protrusion of bosses from the surface of 11 in Figure 1) and configured to fasten said heating pipes on the first face (Column 2, lines 51-52), Bordin also teaches wherein each relief or boss has a section (Figures 1-2, outer section of boss 12 defined by perimeter walls 12a), with a plane parallel to the laminar body (see labelled plane parallel to plane of base 11 in Figure 2 on page 4), which is square in shape with rounded corners (Figure 1, rounded square shape of bosses 12, 13, 14, 15).
Bordin also teaches wherein both the laminar body and the reliefs or bosses of the device are made of at least one thermoplastic polymer (Bordin Column 2, lines 55-57), but does not teach a mixture comprising thermally conductive inorganic fillers, wherein a concentration of the thermally conductive inorganic fillers in the mixture is selected from the group consisting of: 30% by weight of the total mixture, and 50% by weight of the total mixture.
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the subflooring system of Bordin et al to utilize the polymer composition taught by Karavakis et al with the weight percentages of inorganic fillers disclosed to improve the thermal conductivity and resilience of the subflooring system, thereby reducing the presence of thermal concentrations in the subflooring and improving the structural integrity of the subflooring system without sacrificing thermal conductivity.
Regarding Claim 3, Bordin in view of Karavakis et al teaches a mixture for use in a thermal circuit wherein thermally conductive inorganic fillers comprise ceramics (Karavakis Paragraph 0027).
Regarding Claim 4, Bordin in view of Karavakis et al teaches wherein said ceramics are selected from the group consisting of: Alumina (Al203), Aluminum nitride (AIN), and Boron nitride (BN) (Karavakis paragraph 0024).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006. The examiner can normally be reached Mon-Fri 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK P YOST/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762